Opinion by
Head, J.,
The first position taken by counsel on the argument on this appeal may be disposed of with the remark the question is not properly before us. It arises from no *489ruling made by the trial judge, rests on no objection by counsel to any such ruling and no exception that would bring it upon the record. It is true, there was a point for binding instructions generally and an exception to its refusal. But, if cases are to be decided with common fairness to the trial court and the parties, such point should not furnish a satisfactory warrant for here urging, for the first time, a technical question of pleading, never raised in the court below, never considered or determined by that court, that goes not to the merits of the controversy, and that in any event would have resulted in no more than a formal amendment of the pleadings: Lindsay v. Dutton, 227 Pa. 208.
It is unnecessary, at'this late date, to take up time and space in an attempt to define the legal principle we recognize when we use the term “accord and satisfaction”; nor need we refer to the numerous cases in which that principle has been so often and so carefully stated. A study of them, however, will make it plain, that in the attempt to apply the principle to any given state of facts three considerations must always be kept in mind. (1) There must be an agreement between the parties; a meeting of their minds upon a state of facts recognized and accepted by both. Nothing less would satisfy the common as well as the legal significance of the word “accord.” (2) The principle itself, being always the same, the propriety of its application in any given case must depend on the facts peculiar to that case. (3) It is only in the rarest of cases, where the facts are so exceptional there can be no doubt of the intention of the parties, that the payment of a portion of an existing debt can work the legal satisfaction and extinguishment of the whole of the debt.
1. It has been found by the court below as a fact, supported by evidence, that the thing the parties to this controversy had in view and the subject upon which their minds met, if they met at all, was the settlement of an account of $504 presented by the plaintiff’s agent to the. *490defendants along with a demand for the payment of the same. The testimony of the plaintiff’s agent leaves no donbt but that this was the subject-matter and the whole of it in his mind at the time the parties met and reached some settlement. The testimony of one of the defendants, Simon Caplan, although given with some apparent air of reluctance, necessarily supports the same conclusion. He declares that plaintiff’s agent had a statement of the account with him; that they went over it item by item, and that he made his claims against each item as they went over it. The result of their work is thus stated by him in his own language: “Mr. Crawford (plaintiff’s agent) was claiming something over $500 for the Dairymen’s Supply bills and we told them that we couldn’t afford to give him much for it because he should make good for the other things he promised. So, finally, we came to a settlement if we gave him $200 it would be satisfactory and we gave him a check,” etc.
The evidence was clear and convincing that plaintiff’s agent then believed he had with him the entire account of his principal against the defendants and he is corroborated in this by the testimony of the bookkeeper. It after-wards turned out that two bills owed by the defendants, which should have been charged to their account, had been mistakenly charged to the account of another person. This mistake of fact did not come to the knowledge of the plaintiff until after the settlement in controversy had been made. It then appeared the defendants still owed two bills aggregating $304.15 on account of which they had never paid anything. As stated, the existence of these accounts was not known to the plaintiff’s agent at the time of the settlement. Whether or not the defendants knew of their existence remains to some extent a matter of conjecture. The learned trial judge expresses the opinion that they knew the accounts now in suit were due at the time and says “their silence at that time is not to be considered in their favor in an attempt to relieve themselves of this debt by writing on the check *491which was given in compromise and settlement of a disputed account and which did not include the account sued,” etc.
. Summing up the controversy as it is developed by the evidence, it is plain enough that the plaintiff went to the defendants with an account which disclosed but two-thirds of an indebtedness of the latter, although it was the plaintiff’s belief it exhibited all of it. By the use of some counterclaims and by way of set-off the account presented was reduced from $500 to $200 and the plaintiff accepted the check for that amount in settlement of the account. We can see no good reason in law or morals why defendants should be relieved from the payment of the balance of the account now sued for with no apparent defense to it on the merits. The mistake, of the plaintiff resulted in no injury to them and ought not to be visited with the consequences that would flow from a reversal of this judgment.
The assignments of error are overruled. Judgment affirmed.